DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/18/2022 has been entered. Claims 1-20 remain pending in the application. 

Allowable Subject Matter
Claims 1-20 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1, 12, and 19 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination a method, a device, and a non-transitory computer-readable medium storing instructions, as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a method for providing operator guidance during collection of an ultrasound image, the method comprising: providing a computing device associated with an ultrasound probe, wherein the computing device is trained via training images to detect pre-identified features from ultrasound images, wherein the pre-identified features include well-identified organs, strong shadows, and cropped organ boundaries, as recited in claim 1. 
Prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasound imaging machine, comprising: a device, comprising: a memory device for storing instructions; and a processor configured to: train, via training images, the device to detect pre-identified features from ultrasound images, wherein the pre-identified features include well-identified organs, strong shadows, and cropped organ boundaries, as recited in claim 12.

Also, prior art fails to anticipate and/or render obvious, either solely or in combination, a 
non-transitory computer-readable medium storing instructions executable by at least one processor of a device, which when executed cause the device to: train, via training images, the device to detect pre-identified features from ultrasound images, wherein the pre-identified features include well-identified organs, strong shadows, and cropped organ boundaries, as recited in claim 19.
It is further noted that Applicant presented arguments in regard to the above identified allowable subject matter on pages 9-10 of the response filed on May 18, 2022, which Examiner agrees with.
 Claims 2-11, 13-18, and 20 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

/YI-SHAN YANG/Acting SPE, Art Unit 3793